                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MARIO D. ROBINSON,

                   Petitioner,

       v.                                           Case No. 19-cv-603-pp

REED RICHARDSON,

                   Respondent.


     ORDER SCREENING HABEAS PETITION (DKT. NO. 1) AND GRANTING
                   MOTION TO STAY (DKT. NO. 2)


       On April 25, 2019, the petitioner, representing himself, filed a petition for

writ of habeas corpus under 28 U.S.C. §2254, challenging his 2014 conviction

in Milwaukee County Circuit Court for one count of armed robbery. Dkt. No. 1.

He paid the $5.00 filing fee. The petitioner also filed a motion to hold his

petition in abeyance while he returns to state court to file a Knight petition.

Dkt. No. 2. This order screens the petition under Rule 4 of the Rules Governing

Section 2254 Cases. The petition contains one exhausted claim and several

unexhausted claims. The court will grant the motion for a stay and abeyance

but will order the petitioner to file proof that he is pursuing state court action.

I.     Background

       In September of 2013, the State of Wisconsin charged the petitioner with

armed robbery as party to a crime. Dkt. No. 1; see also State of Wisconsin v.

Mario Dwayne Robinson, Milwaukee County Case No. 2013CF004054,

available at https://wcca.wicourts.gov/. Wisconsin’s publicly available court

records show that the petitioner made a speedy trial demand and proceeded to


                                         1
a jury trial in January of 2014. Id. After a three-day trial, the jury found the

petitioner guilty. Dkt. No. 1 at 1. The petitioner appealed his conviction in the

Wisconsin Court of Appeals. Id. at 2. He raised one ground for relief—

insufficiency of the evidence. Id. The Court of Appeals summarily denied the

appeal. Dkt. No. 1-2. The petitioner sought review in the Wisconsin Supreme

Court; the public docket shows that the Wisconsin Supreme Court denied that

petition on April 11, 2018. Dkt. No. 1 at 3; State v. Robinson, Case No.

2013CF004054, available at https://wcca.wicourts.gov/. The petitioner states

that he did not file any motion for state habeas relief. Dkt. No. 1 at 3. He

signed and dated this federal habeas petition on April 15, 2019. Id. at 9.

II.   Rule 4 Screening

      A.     Standard

      Rule 4 of the Rules Governing §2254 proceedings provides:

      If it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.

      A court allows a habeas petition to proceed unless it is clear that the

petitioner is not entitled to relief in the district court. At the screening stage,

the court expresses no view as to the merits of any of the petitioner’s claims.

Rather, the court reviews the petition and exhibits to determine whether the

petitioner alleges he is in custody in violation of the “Constitution or laws or

treaties of the United States.” 28 U.S.C. §2254(a).

      The court also considers whether the petitioner filed within the

limitations period, exhausted his state court remedies and avoided procedural

default. Generally, a state prisoner must file his habeas petition within one


                                          2
year of the judgment becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the

state prisoner must exhaust the remedies available in the state courts before

the district court may consider the merits of his federal petition. 28 U.S.C.

§2254(b)(1)(A). If the district court discovers that the petitioner has included an

unexhausted claim, the petitioner either must return to state court to exhaust

the claim or amend his petition to present only exhausted claims. Rose v.

Lundy, 455 U.S. 509, 510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court still

may be barred from considering the claim if the petitioner failed to raise it in

the state’s highest court in a timely fashion or in the manner prescribed by the

state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999);

Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

      B.     The Petition

      The petitioner lists four claims for habeas relief. Dkt. No. 1 at 6. First, he

claims that the state presented insufficient evidence to convict him of armed

robbery; he says that the state didn’t produce evidence placing him at the

scene and that the perpetrators wore masks which would preclude the victims

from identifying them. Id. Second, he charges the trial court and prosecutor

with improperly instructing the jury and reducing the state’s burden of proof.

Id. at 7. The petitioner states that his trial counsel failed to object and that his

appellate counsel failed to raise this claim on appeal. Id. The third ground

contends that the prosecutor claimed to have personal knowledge of the offense

when she repeated stated that she “knew” that the defendants committed the

offenses, and that she vouched for state witnesses when she repeatedly said

“we know” or “we knew” when discussing the witnesses’ testimony. Id. Finally,

the petitioner asserts that his trial counsel was ineffective for failing to object to


                                          3
these errors and that his appellate counsel was ineffective for not raising these

claims on direct appeal; he also argues that his appellate counsel raised

weaker claims that had no merit. Id.

      The petitioner acknowledges that he did not present the jury instructions

claim or the improper closing argument claim to the Wisconsin state courts. Id.

His petition states that he will file a Knight petition in the Wisconsin Court of

Appeals “to be filed April 19, 2019.”1 Id. at 8. He says that the Knight petition

will assert that “[a]ppellate Counsel was ineffective for failing to raise claims

that trial counsel failed to object to jury instruction 140 being unconstitutional

and prosecutor’s improper closing remarks.” Id. at 8.

      C.     Analysis

      All of the petitioner’s proposed grounds for relief are generally cognizable

on federal habeas review. See Saxon v. Lashbrook, 873 F.3d 982 (7th Cir.

2017) (sufficiency of the evidence); Charlton v. Davis, 439 F.3d 369 (7th Cir.

2006) (given and omitted jury instructions); Jordan v. Hepp, 831 F.3d 837, 847

(7th Cir. 2016) (vouching during closing argument); Cook v. Foster, 948 F.3d

896 (7th Cir. Jan. 29, 2020) (ineffective assistance of trial counsel); Smith v.

Gaetz, 565 F.3d 346, 352 (7th Cir. 2009) (ineffective assistance of appellate

counsel). But the petitioner presented only one of these grounds—insufficiency

of the evidence—to every level of the state courts. That is the only claim that he

has “exhausted.” He admits that he did not raise the jury instructions issue,

the prosecutorial misconduct issue or the ineffective assistance of trial counsel

issues on direct appellate review. Dkt. No. 1 at 7. Nor did he raise these claims




1The court acknowledges that because it has taken the court longer than it
would like to screen the petition, the proposed April 19, 2019 date has passed.
                                         4
in a Wisconsin habeas petition under Wis. Stat. §974.06. Dkt. No. 1 at 3. These

claims are “unexhausted.”

      A federal court “may not adjudicate mixed petitions for habeas corpus,

that is, petitions containing for exhausted and unexhausted claims.” Rhines v.

Weber, 544 U.S. 269, 273 (2005) (citing Lundy, 455 U.S. at 510). When the

Supreme Court issued Lundy, it required district courts to dismiss “mixed

petitions” without prejudice and allow the petitioners to go back to state court

and exhaust the unexhausted claims. Id. (citing Lundy, 455 U.S. at 522).

About fifteen years later, however, Congress passed the Antiterrorism and

Effective Death Penalty Act (AEDPA), which required an inmate to file a federal

habeas petition within one year of the date on which the state court judgment

becomes final. Id. (citing 28 U.S.C. §2244(d)). Recognizing that if a district

court dismissed a “mixed petition” and required the petitioner to go back to

state court, the petitioner might be barred from returning to federal court by

the AEDPA statute of limitations, the Supreme Court concluded that a district

court could, if it chose to, stay the federal habeas case (rather than dismissing

it) and allow the petitioner to go back to state court without losing his ability to

seek federal habeas review. Id. at 276 (citations omitted).

      The Supreme Court has cautioned that “stay and abeyance is only

appropriate when the district court determines there was good cause for the

petitioner’s failure to exhaust his claims first in state court.” Id. at 277. Even if

a petitioner shows good cause, “the district court would abuse its discretion if

it were to grant him a stay when his unexhausted claims are plainly meritless.”

Id. Finally, the Court has instructed district courts that they should not stay

mixed petitions “indefinitely.” Id. The Court held that “district courts should




                                          5
place reasonable time limits on a petitioner’s trip to state court and back.” Id.

at 278.

      Eight months have passed since the petitioner filed his habeas petition

and his motion for stay and abeyance. Were the court to dismiss this mixed

petition without prejudice, any subsequent petition could be barred by

AEDPA’s one-year statute of limitations. 28 U.S.C. §2244(d). Accordingly, this

is an appropriate case to consider whether to allow the petitioner to return to

state court to exhaust his remedies. The petitioner’s motion for stay and

abeyance makes arguments for the merits of his habeas claims and on the

court’s cursory review, it cannot conclude that these arguments are meritless.

The court finds that the petitioner has shown good cause warranting the

imposition of a stay while he exhausts his unexhausted claims in state court.

      The court notes one thing. The petition—signed and dated April 15,

2019—states that the petitioner planned to file a Knight petition in the

Wisconsin Court of Appeals on April 19, 2019. Dkt. No. 1 at 8. Given the

court’s delay in addressing the petitioner’s motion, the court wanted to make

sure that if the petitioner already had filed the Knight petition, the Court of

Appeals had not ruled on it (and the petitioner had not sought review of that

decision, if it was adverse). The court has looked on the Court of Appeals

docket, https://wscca.wicourts.gov/. The search showed only the petitioner’s

direct appeal, State of Wisconsin v. Mario D. Robinson, Appeal No.

2016AP000914-CR. The court also checked the public docket for the

petitioner’s original criminal case in Milwaukee County. See State of Wisconsin

v. Mario D. Robinson, Milwaukee County Case No. 2013CF004054, available at

https://wcca.wicourts.gov/. That docket shows no activity since February of

2019. Id. It appears, then, that the petitioner hasn’t filed the Knight petition.


                                         6
         Perhaps the petitioner was waiting on the court’s ruling before filing the

petition. Perhaps the petitioner is still preparing his materials. Either way, now

that this court has screened the petition and ruled on his request for a stay, he

must not delay. The court will impose a stay on this federal habeas case but

will order that within thirty (30) days of the date of this order, the petitioner

must file proof with this court that he has filed some form of post-conviction

relief in state court.2 If the petitioner does provide the court with that proof by

the deadline the court has set, the court will lift the stay. If the court lifts the

stay, the petitioner will have to to choose between dismissing his unexhausted

claims or dismissing his petition altogether. See Lundy, 455 U.S. at 510.

III.     Conclusion



         The court GRANTS the petitioner’s motion for a stay and abeyance. Dkt.

No. 2.

         The court ORDERS that all proceedings in the case are STAYED pending

further order of the court.

         The court ORDERS that by the end of the day on Friday, March 27,

2020, the petitioner must file proof with this court that he has sought some

form of post-conviction relief in state court. The petitioner must file that proof

in time for this court to receive it by the end of the day on March 27, 2020. If




2 The court will not specify which post-conviction relief the petitioner must file.
The petitioner indicated that he wanted to file a Knight petition. He also wishes
to assert ineffectiveness of trial counsel in this federal habeas petition. That
claim cannot be exhausted through a Knight petition. Page v. Frank, 343 F.3d
901, 906 (7th Cir. 2003) (ineffective assistance of trial counsel must first be
brought in a motion under Wis. Stat. §974.02 or §974.06). A Knight petition
allows only for a challenge to the assistance of appellate counsel.
                                           7
the court does not receive that proof by the end of the day on March 27, 2020,

the court will lift the stay on the following business day and will require the

petitioner to elect whether to proceed only on his unexhausted claim or dismiss

the petition.

      Dated in Milwaukee, Wisconsin this 21st day of February, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8
